DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-30 are pending in the application. Amended claims 26 and 30 and cancelled claims 1-23 have been noted. The amendment filed 2/24/22 has been entered and carefully considered.
Response to Arguments
Applicant’s arguments, see p. 4, filed 2/24/22, with respect to claims 26 and 30 have been fully considered and are persuasive. Applicant’s amendments are suitable to overcome the rejections under 112(b) and 112(d).  The rejections of claims 26 and 30 have been withdrawn. 
Allowable Subject Matter
Claims 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a polymer thin film comprising: a polymer resin comprising (meth)acrylate-based repeating units substituted with a fluorine-containing functional group; and repeat units derived from a reactive compound comprising at least two vinyl groups or (meth)acrylate-based functional groups at a mole ratio of 100:13 to 100:50, wherein the polymer thin film has a pencil hardness of HB or higher as measured using a 500 g weight according to ASTM D3363 within the context of claim 24. The closest prior art of Malmstadt et al (US 2014/0030165) discloses a polymer thin film comprising poly (PFDA-co-EGDA) (perfluorodecyl acrylate –co- ethylene glycol diacrylate) at a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715